PER CURIAM.
This is an appeal from an order revoking appellant’s probation and sentencing him to two years imprisonment. The Public Defender has filed an Anders1 motion and brief, requesting leave to withdraw as counsel for appellant and representing to this court that no reversible error appears. On October 21, 1980, this court gave appellant thirty (30) days within which to file a brief in his own behalf. No such brief has been filed.
The court has reviewed counsel’s brief and the record herein and no reversible error appears. The order of the trial court is modified by deleting any reference to appellant’s failure to pay the costs of supervision. Van Johnson v. State, 375 So.2d 54 (Fla. 3d DCA 1979). See Depson v. State, 363 So.2d 43 (Fla. 1st DCA 1978). The order is otherwise affirmed and the motion of the Public Defender to withdraw granted.
FRANK D. UPCHURCH, Jr., SHARP and COWART, JJ., concur.

. Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967).